Exhibit 10.2

 

August 9, 2002

 

Mark Smith

2763 East Fox Chase Circle

Doylestown, PA 18901

 

Dear Mr. Smith,

 

This letter confirms our offer of a full-time position as General Manager of
Consumer Products with I-many, Inc., at a bi-weekly pay of $6923.07, annualized
would be equal to a salary of $180,000. Your start date is scheduled to be
September 4, 2002. This offer is contingent upon a satisfactory review of any
references that you have supplied. You will spend Monday and Tuesday, September
9 and 10, 2002 in our New Employee Orientation Program in our headquarters in
Portland, Maine.

 

You will be a participant in the General Manager’s Incentive Plan with an annual
target award of $100,000. Actual awards will be based upon performance against
established plan goals. A detailed Compensation Plan will be provided upon
commencement of your employment with I-many, Inc.

 

You will be eligible to receive options to purchase 50,000 shares of I-many,
Inc. common stock, based on a four year vesting schedule, pursuant to the 2001
Stock Plan, subject to Board of Directors approval. The exercise price will be
determined at the date of grant. (As you may know, the exercise price must be
based on fair market value at the time of grant and you must be an employee of
the Company in order for options to be granted.)

 

In the event of a merger or acquisition of I-many, Inc., if you are terminated
for other than performance or cause (defined below) within six months of the
date of the merger or acquisition, you will receive a one-time severance payment
equal to 2 months of your base salary at that time.

 

Cause:   Defined as gross negligence, willful misconduct, or a material
violation of company policy.

 

Performance:   Defined as the inability to perform the required duties of your
position. You will be given a 30 day written notice period to resolve any
performance issues.

 

You will initially receive three weeks of vacation per year, to be accrued
consistent with the company’s vacation policy.

 

You will receive benefits which include but are not limited to health, dental
and vision insurance, short and long term disability insurance, participation in
the company’s 401K plan which includes a matching component, and participation
in all benefits offered to company employees, and offered to employees of
similar positions and roles within the company.

 

Enclosed for your review is information regarding the Immigration Reform and
Control Act of 1986. Upon accepting a position with I-many, Inc., the I-9 Form
must be completed to verify identity and employment eligibility as required by
law. You will be asked to complete an I-9 on your first day of employment with
I-many, Inc. Please bring appropriate documentation with you at that time.

 

No provision herein is to be construed as a guaranty of continued employment and
all employees are employed at will. Any contrary agreement must be in writing
and must be signed by the President of I-many, Inc. Moreover, this letter does
not create any such contrary agreement.

 

This offer of employment is contingent upon certain conditions being fulfilled
including your agreement to and execution of I-many, Inc.’s standard
Nondisclosure, Developments and Noncompete Agreement, included with this letter.
You must sign and return the Nondisclosure, Developments and Noncompete
Agreement to us in the enclosed envelope prior to beginning your employment with
us.



--------------------------------------------------------------------------------

I have also enclosed a W-4 form and AMEX application for you to complete. Please
review, sign and return the completed W-4 form and AMEX application along with
your signed Nondisclosure, Development and Noncompete Agreement at your earliest
convenience.

 

Finally, by signing this letter, you are representing to I-many, Inc. that you
are not subject to any agreement that precludes you from accepting this offer.

 

We are looking forward to having you join our team and believe you will find the
experience a rewarding one. Welcome!

 

Sincerely,

 

/s/ Alan J. Cardinal

--------------------------------------------------------------------------------

Alan J. Cardinal

Senior Vice President, Human Resources

 

Enclosures

 

/s/ Mark Smith

--------------------------------------------------------------------------------

 

Aug. 13, 2002

        Name

 

        Date